Dana D. s




                          Fourth Court of Appeals
                                San Antonio, Texas
                                    September 3, 2015

                                   No. 04-14-00363-CV

  Augustine NWABUISI, Rose Nwabuishi, Resource Health Services, Inc dba Resource Home
                   Health Services, Inc. and Resource Care Corp.,
                                     Appellants

                                             v.

                                 Dana D. MOHAMMADI,
                                         Appellee

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-CI-05341
                     Honorable Solomon Casseb, III, Judge Presiding

                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Marialyn Barnard, Justice
              Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Luz Elena D. Chapa, Justice
              Jason K. Pulliam, Justice

      The court has considered the Appellant’s Motion for Rehearing En Banc, and the motion
is DENIED.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of September, 2015.

                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court